MEMORANDUM **
Bashir Olawale Ajenifuja appeals his 96-month sentence imposed after he pleaded guilty to conspiracy to launder money, in violation of 18 U.S.C. § 1956(h). Ajenifuja contends that the district court erred by increasing his offense level by four points for his leadership role under U.S.S.G. § 3Bl.l(a). We have jurisdiction under 18 U.S.C. § 3742(a). We review for clear error, United States v. Maldonado, 215 F.3d 1046, 1050 (9th Cir.2000), and we affirm.
Because Ajenifuja was a leader and organizer of a bank fraud, identity theft, and money laundering scheme that involved five or more participants, the district court did not err by increasing his offense level under U.S.S.G. § 3Bl.l(a). See United States v. Savage, 67 F.3d 1435, 1443 (9th Cir.1995) (explaining that “the adjustment for role is based on all relevant conduct, as defined in U.S.S.G. § 1B1.3, and not solely on the defendant’s role in the offense of conviction”).
In addition, the district court properly relied on the presentence report to find that Ajenifuja was a leader or organizer and that the criminal activity involved five or more participants. See Maldonado, 215 F.3d at 1051 (district court may rely on evidence in the presentence report to support a finding that an upward adjustment is warranted under section 3B1.1).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.